Exhibit 10.10

FORESTAR GROUP INC.

RESTRICTED STOCK AGREEMENT

This Restricted Stock Agreement is entered into between FORESTAR GROUP INC., a
Delaware corporation (“Forestar”), and Participant, and is an integral and
inseparable term of Participant’s employment or other service as an employee,
non-employee director, or other service provider of Forestar or an Affiliate. In
consideration of the mutual covenants hereinafter set forth and for other good
and valuable consideration, Forestar and Participant hereby agree as follows:

 

1. Grant of Restricted Stock. Subject to the restrictions, terms and conditions
of this Agreement and the Plan Documents (as hereafter defined), Forestar hereby
awards to Participant the number of shares of Restricted Stock stated above. The
Restricted Stock may, in the discretion of Forestar, be issued in the form of a
certificate held by Forestar or Forestar’s transfer agent in escrow. Any
certificate relating to the Restricted Stock shall be registered in the name of
Participant and shall bear an appropriate legend describing the terms,
conditions, and restrictions applicable to the Restricted Stock. Participant
shall have no right to delivery of a certificate relating to Restricted Stock
until the applicable Forfeiture Restrictions has lapsed, and the delivery of
such certificate shall be in accordance with the procedures established by
Forestar in its discretion.

 

2. Governing Documents. This Agreement and the Restricted Stock awarded hereby
are subject to all the restrictions, terms and provisions of the Forestar Group
Inc. 2007 Stock Incentive Plan (as amended, the “Plan”) and the Forestar
Standard Terms and Conditions for Restricted Stock (the “Standard Terms and
Conditions”; together with the Plan, the “Plan Documents”) which are herein
incorporated by reference and to the terms of which Participant hereby agrees.
Capitalized terms used in this Agreement that are not defined herein shall have
the meaning set forth in the Plan Documents.

 

3. Dividend, Voting and Other Rights. Subject to the Forfeiture Restrictions and
issuance of a certificate relating to the Restricted Stock, Participant will
have all of the rights of a shareholder with respect to the Restricted Stock
covered by this Agreement, including the right to vote the Restricted Stock and
receive any dividends that may be paid thereon, provided that in the event that
a cash dividend becomes payable with respect to the Common Stock, Participant
shall be entitled to such dividend with respect to the Restricted Stock only if
the Dividend Payment Performance Goal set forth in Schedule A hereto is
satisfied. In the event that such Performance Goal is not satisfied, the amount
of the dividend payable with respect to the Restricted Stock shall be paid to
Forestar. Any additional Common Stock or property that Participant may become
entitled to receive pursuant to a stock split, stock dividend, a merger,
reorganization or the like shall be subject to the same restrictions as the
Restricted Stock covered by this Agreement.

 

4. Vesting Requirements. Except as otherwise provided in the Plan Documents and
subject to the conditions of paragraph 5 and 6 hereof: (a) Restricted Stock
covered hereby shall vest as of the occurrence of a Vesting Date, provided that
Participant has not incurred a Separation From Service prior to the Vesting Date
and (b) any Restricted Stock that has not vested on or prior to the earlier of
Participant’s Separation From Service or the Scheduled Vesting Date shall be
forfeited, and Participant shall not thereafter have any rights with respect to
the Restricted Stock so forfeited.

 

5. Retirement. Upon the Participant’s Retirement, the Restricted Stock shall
vest in full in accordance with this Paragraph 5. If the Participant becomes
eligible for Retirement prior to the Scheduled Vesting Date, but does not have a
Separation From Service until a later date, then from the date the Participant
becomes eligible for Retirement, the payment of Restricted Stock shall be
automatically deferred until the earlier of the following dates: (i) the
Participant’s Retirement or (ii) the Scheduled Vesting Date.

 

6. Lifting of Restrictions. Upon the occurrence of a Vesting Date, the
Forfeiture Restrictions applicable to the Restricted Stock, pursuant to the
terms of this Agreement, shall lapse.

 

7.

Arbitration. Participant and Forestar agree that this Agreement arises out of,
and is inseparable from, Participant’s employment or other service with Forestar
or any of its Affiliates. Participant and Forestar further agree to final and
binding arbitration as the exclusive forum for resolution of any dispute of any
nature whatsoever, whether initiated by Participant or Forestar, arising out of,
related to, or connected with Participant’s employment or other service with, or
termination by, Forestar or any of its Affiliates. This includes, without
limitation, any dispute arising out of the application, interpretation,
enforcement, or claimed breach of this Agreement. The only exceptions to the
scope of this

 

Restricted Stock Agreement    



--------------------------------------------------------------------------------

  arbitration provision are claims arising under any written agreement between
Participant and Forestar or its Affiliate that expressly provides that such
claims are not subject to binding arbitration. Arbitration under this provision
shall be conducted under the employment dispute rules and procedures of either
the American Arbitration Association or of JAMS/Endispute, according to the
preference of the party initiating such arbitration. Appeal from, or
confirmation of, any arbitration award under this paragraph may be made to any
court of competent jurisdiction under standards applicable to appeal or
confirmation of arbitration awards under the Federal Arbitration Act. This
arbitration provision and related proceedings shall be subject to and governed
by the Federal Arbitration Act.

 

8. Election Under Section 83(b) of the Code. Participant understands that
Participant should consult with Participant’s tax advisor regarding the
advisability of filing with the Internal Revenue Service an election under
section 83(b) of the Code with respect to the Restricted Stock so acquired by
Participant for which the Forfeiture Restrictions have not lapsed. This election
must be filed no later than 30 days after the date on which Participant is
issued such Restricted Stock. This time period cannot be extended. Participant
acknowledges (1) that Participant has been advised to consult with a tax advisor
regarding the tax consequences to Participant of the receipt of the Restricted
Stock and (2) that timely filing of a section 83(b) election is Participant’s
sole responsibility, even if Participant requests Forestar or its representative
to file such election on Participant’s behalf.

 

9. Section 409A Acknowledgement and Release. Participant understands that
payments under the Plan and this Restricted Stock Agreement are potentially
subject to Section 409A of the Code (“409A”) and that if the Plan and this
Restricted Stock Agreement do not satisfy an exception to 409A or do not comply
with the requirements of 409A and the applicable guidance thereunder, then
Participant may incur adverse tax consequences under 409A. Participant
acknowledges and agrees that (a) Participant is solely responsible for all
obligations arising as a result of the tax consequences associated with payments
under this Restricted Stock Agreement including, without limitation, any taxes,
interest or penalties associated with 409A, (b) Participant is not relying upon
any written or oral statement or representation by Forestar or any Affiliate
thereof, or any of their respective employees, directors, officers, attorneys or
agents (collectively, the “Company Parties”) regarding the tax effects
associated with the execution of this Restricted Stock Agreement and the payment
under this Restricted Stock Agreement and the Plan, and (c) in deciding to enter
into this Restricted Stock Agreement, Participant is relying on his or her own
judgment and the judgment of the professionals of his or her choice with whom
Participant has consulted. Participant hereby releases, acquits and forever
discharges the Company Parties from all actions, causes of actions, suits,
debts, obligations, liabilities, claims, damages, losses, costs and expenses of
any nature whatsoever, known or unknown, on account of, arising out of, or in
any way related to the tax effects associated with the execution of this
Restricted Stock Agreement and any payment under the Plan and this Restricted
Stock Agreement.

 

10. Miscellaneous. The Committee may from time to time modify or amend this
Agreement in accordance with the provisions of the Plan. This Agreement shall be
binding upon and inure to the benefit of Forestar and its successors and assigns
and shall be binding upon and inure to the benefit of Participant and his or her
legatees, distributees and personal representatives. By signing this Agreement,
Participant acknowledges and expressly agrees that Participant has read the
Agreement and the Plan Documents and agrees to their terms. This Agreement may
be executed by Forestar and Participant by means of electronic or digital
signatures, which shall have the same force and effect as manual signatures.
Participant acknowledges and agrees that clicking “I Accept” on the Company’s
online grant acceptance screen has the effect of affixing Participant’s
electronic signature to this Agreement. This Agreement shall be governed by and
construed in accord with federal law, where applicable, and otherwise with the
laws of the State of Texas.

 

Restricted Stock Agreement   -2-  



--------------------------------------------------------------------------------

LOGO [g446574g37y57.jpg]

FORESTAR GROUP INC.

STANDARD TERMS AND CONDITIONS

FOR RESTRICTED STOCK

 

1. Certain Definitions: For purposes of this Forestar Group Inc. Standard Terms
and Conditions for Restricted Stock (the “Standard Terms and Conditions”), the
Forestar Group Inc. 2007 Stock Incentive Plan (as amended, the “Plan,” and
together with the Standard Terms and Conditions, the “Plan Documents”), and
Restricted Stock to which this Standard Terms and Conditions applies, the
following terms shall have the meanings set forth below:

 

  a. Change in Control:

 

  i. A change in control shall be deemed to have occurred if the event set forth
in any one of the following paragraphs shall have occurred:

 

  (1) any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of Forestar (not including in the securities beneficially owned by
such Person any securities acquired directly from Forestar or its Affiliates)
representing 20% or more of the combined voting power of Forestar’s then
outstanding securities, excluding any Person who becomes such a Beneficial Owner
in connection with a transaction described in clauses (a), (b) or (c) of
paragraph (3) below;

 

  (2) within any twenty-four (24) month period, the following individuals cease
for any reason to constitute a majority of the number of directors then serving
on the Board: individuals who, on the Effective Date, constitute the Board and
any new director (other than a director whose initial assumption of office is in
connection with an actual or threatened election contest, including but not
limited to a consent solicitation, relating to the election of directors of
Forestar) whose appointment or election by the Board or nomination for election
by Forestar’s shareholders was approved or recommended by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
on the date hereof or whose appointment, election or nomination for election was
previously so approved or recommended;

 

  (3) there is consummated a merger, consolidation of Forestar or any direct or
indirect subsidiary of Forestar with any other corporation or any
recapitalization of Forestar (for purposes of this paragraph (3), a “Business
Event”) unless, immediately following such Business Event (a) the directors of
Forestar immediately prior to such Business Event continue to constitute at
least a majority of the board of directors of Forestar, the surviving entity or
any parent thereof, (b) the voting securities of Forestar outstanding
immediately prior to such Business Event continue to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or any parent thereof), in combination with the ownership of
any trustee or other fiduciary holding securities under an employee benefit plan
of Forestar or any subsidiary of Forestar, at least 60% of the combined voting
power of the securities of Forestar or such surviving entity or any parent
thereof outstanding immediately after such Business Event, and (c) in the event
of a recapitalization, no Person is or becomes the Beneficial Owner, directly or
indirectly, of securities of Forestar or such surviving entity or any parent
thereof (not including in the securities Beneficially Owned by such Person any
securities acquired directly from Forestar or its Affiliates) representing 20%
or more of the combined voting power of the then outstanding securities of
Forestar or such surviving entity or any parent thereof (except to the extent
such ownership existed prior to the Business Event);

 

  (4) the shareholders of Forestar approve a plan of complete liquidation or
dissolution of Forestar;

 

  (5) there is consummated an agreement for the sale, disposition or long-term
lease by Forestar of substantially all of Forestar’s assets, other than (a) such
a sale, disposition or lease to an entity, at least 50% of the combined voting
power of the voting securities of which are owned by shareholders of Forestar in
substantially the same proportions as their ownership of Forestar immediately
prior to such sale or disposition or (b) the distribution directly to Forestar’s
shareholders (in one distribution or a series of related distributions) of all
of the stock of one or more subsidiaries of Forestar that represent
substantially all of Forestar’s assets; or

 

Restricted Stock Agreement   -3-  



--------------------------------------------------------------------------------

  (6) any other event that the Board, in its sole discretion, determines to be a
Change in Control for purposes of this Agreement.

Notwithstanding the foregoing, a “Change in Control” under clauses (1) through
(5) above shall not be deemed to have occurred by virtue of the consummation of
any transaction or series of integrated transactions immediately following which
the record holders of the common stock of Forestar immediately prior to such
transaction or series of transactions continue to have substantially the same
proportionate ownership in one or more entities which, singly or together,
immediately following such transaction or series of transactions, own all or
substantially all of the assets of Forestar as constituted immediately prior to
such transaction or series of transactions.

 

  ii. For purposes of this definition of “Change in Control”:

 

  (1) “Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated
under Section 12 of the Exchange Act.

 

  (2) “Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under
the Exchange Act.

 

  (3) “Effective Date” means, the Date of Grant of the applicable Restricted
Stock.

 

  (4) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time.

 

  (5) “Person” shall have the meaning given in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) thereof, except that such
term shall not include (i) Forestar or any of its subsidiaries, (ii) a trustee
or other fiduciary holding securities under an employee benefit plan of Forestar
or any of its Affiliates, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities, or (iv) a corporation owned,
directly or indirectly, by the stockholders of Forestar in substantially the
same proportions as their ownership of stock of Forestar.

 

  b. Forestar: means Forestar Group Inc. and any successor thereto.

 

  c. Forfeiture Restrictions : means the following restrictions, which lapse
upon the vesting of the Restricted Stock in accordance with the Restricted Stock
Agreement: the Restricted Stock, except to the extent that the Restricted Stock
vested (1) may not be sold, assigned, pledged, exchanged, hypothecated, or
otherwise transferred, encumbered, or disposed of by Participant and (2) will be
forfeited to Forestar by Participant for no consideration upon Participant’s
Separation From Service for any reason.

 

  d. Participant: means the employee, non-employee director or other service
provider of Forestar or an Affiliate who is granted Restricted Stock under the
Plan.

 

  e. Restricted Stock: means Restricted Stock granted under the Plan.

 

  f. Restricted Stock Agreement: means the written agreement executed by
Forestar and a Participant evidencing the grant of Restricted Stock.

 

  g. Retirement: means a Participant’s voluntary Separation From Service after
either (i) attaining age 65 or (ii) attaining age 55 and completing at least
five years of service with Forestar or any of its Affiliates. A Restricted Stock
Agreement may modify or otherwise provide circumstances in which a Separation
From Service constitutes a Retirement.

 

  h. Separation From Service: means a Participant’s separation from service
(within the meaning of Section 409A of the Code) with Forestar and its
Affiliates after the Date of Grant of the relevant Restricted Stock.

 

  i. Vesting Date: means, with respect to an award of Restricted Stock, the
earliest of (a) such date or dates as the Committee shall specify in the
Restricted Stock Agreement evidencing such award of Restricted Stock as the
Scheduled Vesting Date(s), (b) the occurrence of a Change in Control, (d) the
Participant’s death, or (e) the Participant’s becoming disabled (within the
meaning of Section 409A of the Code).

 

Restricted Stock Agreement   -4-  



--------------------------------------------------------------------------------

Capitalized terms used herein but not defined herein shall have the meaning
assigned to such terms in the Plan.

 

2. Acceptance of Restricted Stock Agreement: The grant of Restricted Stock shall
be evidenced by, and subject to the terms and conditions of, a Restricted Stock
Agreement and each Participant who has been granted the Restricted Stock will
have received information relating to the Date of Grant, the number of shares of
Restricted Stock, the condition(s) under which the Restricted Stock vests and
the Forfeiture Restrictions lapse, and all other rights with respect to
Restricted Stock. Restricted Stock shall be immediately cancelled and expire if
the applicable Restricted Stock Agreement is not accepted (in such manner as may
be specified by Forestar) by such Participant (or his or her agent or attorney)
and delivered to Forestar (in such manner as may be specified by Forestar)
within 60 days after the Date of Grant of the Restricted Stock (unless an
extension of such deadline for extenuating circumstances is approved by a Vice
President of Forestar).

 

3. Nonalienation of Benefits: Except as required by applicable law, no right or
benefit under the Plan or any Restricted Stock Agreement shall be subject to
anticipation, alienation, sale, assignment, hypothecation, pledge, exchange,
transfer, encumbrance or charge, and any attempt to anticipate, alienate, sell,
assign, hypothecate, transfer, pledge, exchange, transfer, encumber or charge
the same shall be void. No right or benefit hereunder shall in any manner be
liable for or subject to the debts, contracts, liabilities or torts of the
person entitled to such benefit. If any Participant shall become bankrupt or
attempt to anticipate, alienate, sell, assign, hypothecate, pledge, exchange,
transfer, encumber or charge any right or benefit under the Plan or any
Restricted Stock Agreement, then such right or benefit shall, in the discretion
of the Committee, cease and terminate, and in such event, the Committee in its
discretion may hold or apply the same or any part thereof for the benefit of the
Participant or his beneficiary, spouse, children or other dependents, or any of
them, in such manner and in such proportion as the Committee may deem proper.

 

4. Withholding: Forestar’s obligation to remove the Forfeiture Restrictions on
the Restricted Stock upon the vesting of the Restricted Stock in accordance
with, and subject to the terms of, the applicable Restricted Stock Agreement,
shall be subject to the satisfaction of applicable federal, state and local tax
withholding requirements. Unless otherwise prohibited by the Committee, and in
accordance with rules prescribed by the Committee, a Participant may satisfy
withholding tax obligations by either of the following means or by a combination
of such means: (i) tendering a cash payment; (ii) authorizing Forestar to
withhold shares of Common Stock as to which the restrictions imposed hereunder
are lifted on the applicable Vesting Date, or (iii) delivering to Forestar
unencumbered shares of Common Stock held by the Participant for such period, if
any, as may be specified by the Committee. Shares of Common Stock that are
withheld or delivered to satisfy applicable withholding taxes shall be valued at
their Fair Market Value on the date the withholding tax obligation arises. Only
the required statutory minimum tax may be withheld; excess tax withholding is
not allowed.

 

5. Section 409A:

 

  a. Notwithstanding any provision to the contrary in a Restricted Stock
Agreement or the Plan, if a Participant is a “specified employee” (within the
meaning of Section 409A(a)(2)(B) of the Code) and the payment under this
Restricted Stock otherwise constitutes a deferral of compensation (within the
meaning of Treas. Reg. § 1.409A-1(b)), then to the extent required by
Section 409A(a)(2)(B) of the Code, no payment of Restricted Stock shall be made
to the Participant prior to the earlier of (a) the expiration of the six month
period measured from the date of the Participant’s Separation From Service, and
(b) the date of the Participant’s death.

 

  b. The Plan and the Restricted Stock Agreement is intended to satisfy the
requirements of Section 409A of the Code and shall be interpreted and construed
consistent with such intent.

 

6. No Right to Continued Employment; No Additional Rights: Nothing contained in
the Plan or in any Restricted Stock Agreement shall confer on any Participant
any right to continue in the employ of Forestar or any of its Affiliates or
interfere in any way with the right of Forestar or an Affiliate to terminate the
employment of a Participant at any time, with or without cause, notwithstanding
the Restricted Stock awarded to the Participant may be forfeited. Nothing in the
Plan Documents or any Restricted Stock Agreement shall be construed to give any
employee of Forestar or any Affiliate any right to receive an award of
Restricted Stock or as evidence of any agreement or understanding, express or
implied, that Forestar or any Affiliate will employ the Participant in any
particular position or at any particular rate of remuneration, or for any
particular period of time.

 

7. Exclusion from Pension, Profit-Sharing and Other Benefit Computations: By
acceptance of a Restricted Stock award under the Plan, a Participant shall be
deemed to have agreed that any compensation arising out of the award constitutes
special incentive compensation that shall not be taken into account as “salary”,
“pay”, “compensation” or “bonus” in determining the amount of any payment under
any pension, retirement or profit-sharing plan of Forestar or any Affiliate. In
addition, each Participant shall be deemed to have agreed that neither the
award, vesting nor payment of Restricted Stock shall be taken into account in
determining the amount of any life insurance coverage or short or long-term
disability coverage provided by Forestar or any Affiliate.

 

Restricted Stock Agreement   -5-  



--------------------------------------------------------------------------------

8. Applicability: This Standard Terms and Conditions shall apply to Restricted
Stock as to which the Committee designates it as applying, and the Committee may
designate it as applying in whole or in part in its discretion to a Restricted
Stock award.

 

9. Plan Controls: In the event of any conflict between the Plan and the terms of
a Restricted Stock Agreement or the Standard Terms and Conditions, the Plan
shall govern.

 

Restricted Stock Agreement   -6-  